Robert J. Trainor, J.
Plaintiff, a foreign corporation, moves for an order vacating an ex parte order of this court made November 12,1964, pursuant to CPLR 8501. Plaintiff’s affidavit asserts a license to do business in this State since 1896. In view of the attorney’s affidavit to this effect, the court will not require the filing of a certified copy of the license.
Defendant opposes the application in reliance upon Colgate Palmolive Peet Co. v. Planet Serv. Corp. (173 Misc. 494) which held that a general business corporation was required to post security pursuant to section 1522 of the Civil Practice Act. This decision was contrary to those in Standard Mar. Ins. Co. v. Verity (243 App. Div. 639) and Household Fin. Corp. v. Worden (206 Misc. 614) on the grounds that the others were respectively an insurance' corporation and a banking corporation, both requiring assets in the State.
The adoption of the Civil Practice Law and Rules substantially changed the language of the former provision and CPLR 8501 presently exempts from security for costs “ a foreign corporation licensed to do business in the state ”. The Law Revision Advisory Committee reasoned that the licensing makes the foreign corporation a domestic corporation for the purposes of this provision. (15 Standard Civil Practice Service, p. 5491.)
Motion granted. 'The order heretofore entered on November 12, 1964 is recalled.